Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


 Larry Darnell Tave, Appellant                          Appeal from the 124th District Court of
                                                        Gregg County, Texas (Tr. Ct. No. 47,349-
 No. 06-18-00186-CR         v.                          B). Memorandum Opinion delivered by
                                                        Justice Burgess, Chief Justice Morriss and
 The State of Texas, Appellee                           Justice Stevens participating.

       As stated in the Court’s opinion of this date, we find there was partial error in the judgment
of the court below. Therefore, we modify the trial court’s judgment by deleting the letters “TBD”
and substituting an assessment of $0.00 for attorney fees. As modified, the judgment of the trial
court is affirmed.
       We note that the appellant, Larry Darnell Tave, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.


                                                       RENDERED APRIL 8, 2019
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk